El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El fiscal de Hnmacao formuló una acusación contra el apelante imputándole que el 15 de mayo de 1937 “ilegal y voluntariamente portaba sobre su persona un revólver, arma con la cual puede cansarse daño corporal, y con disparos de la erial dió muerte a José Dones”. Sometido el caso por la prueba practicada en el caso de homicidio, la Corte de Dis-trito de Hnmacao le declaró culpable del delito de portar armas y le impuso seis meses de cárcel.
En el presente recurso interpuesto por el acusado se se-ñala como único error de la corte inferior el de haber dic-tado una sentencia que a juicio del apelante es contraria a la prueba y a la ley.
La contención del apelante es que de acuerdo con la prueba, los hechos relacionados con la muerte de Dones ocu-rrieron en el batey de una casa radicada en una finca pro-piedad de Encarnación Millán; que en la fecha del suceso, el acusado ocupaba dicha casa en calidad de arrendatario; que el camino que hay frente al batey de la casa es un ca-*600mino privado que atraviesa la finca, y que no se presentó prueba de cargo alguna que sostenga que el acusado portara el revólver en dicho camino.
Hemos examinado la evidencia y encontramos que es en verdad insuficiente. Ninguno de los testigos de cargo de- , claró categóricamente que el acusado estuviese en el camino portando el arma antes o en el momento de hacer uso de ella. Declaró uno que vió al acusado frente a su casa colin-dante con el camino vecinal; otro, que se encontraba entre el camino y el batey de su casa; otro, que se encontraba cerca de un espeque frente a su casa; y el último, que estaba a orilla .del camino. La prueba del acusado tendió a demostrar que el arma fue usada por el acusado frente a su propia casa, en el batey, en defensa propia al ser atacado con un machete por José Dones.
Siendo la prueba como lo es a nuestro juicio insuficiente-para sostener la acusación, procede revocar la sentencia re-currida y decretar la absolución del acusado.
El Juez Asociado Sr. De Jesús no intervino.